Citation Nr: 9935411	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-14 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.  The veteran's current low back disorder was first shown 
many years after service and it is not causally related to 
any incident of active duty, including a back injury. 

2.  There is no competent medical evidence of a current 
diagnosis of left knee disorder.


CONCLUSION OF LAW

1.  The veteran's low back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for a left knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to service connection 
for a low back disorder and a left knee disorder as both were 
incurred in service.  He indicated at his September 1999 
Travel Board hearing that sustained low back and left knee 
injuries when he was riding in an armored personnel carrier 
that hit a mine.  The mine caused serious damage to the 
vehicle and the veteran was thrown thirty to forty feet from 
the carrier upon impact.  The veteran asserts that service 
connection is warranted for residuals of the inservice low 
back and left knee injuries.

I. Low Back Disorder

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).   The Board initially notes 
that the veteran has satisfied his burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The veteran was on active duty from April 1966 to November 
1968.  The service medical records do not show any complaint, 
treatment or diagnosis relating to a low back disability.  
The veteran did complain of a stiff neck in July 1968, but at 
his November 1968 separation examination, only weeks after 
the indicated accident, he reported no recurrent back pain.  
Clinical evaluation of his spine, musculoskeletal system, and 
lower extremities at the time of the separation examination 
was normal.

Private medical records show that the veteran was evaluated 
in May 1986 for  
a complaint of back pain of two to three weeks duration.  It 
was noted that the back pain appeared to start after two 
nights of prolonged sitting in a chair while at work.
Clinical evaluation revealed some tenderness over the 
iliolumbar ligament and positive straight leg raises at 75 
degrees bilaterally.  An X-ray examination of the lumbosacral 
spine was normal.  Treatment included pain medication.  No 
diagnosis was recorded.

The veteran's original claim for service connection for low 
back and left knee disabilities was received by the RO in 
January 1997.  

Medical records from Thomas R. Parsley, M. D., dated from 
March 1989 to February 1997, show that the veteran was 
evaluated and treated for a variety of complaints and 
ailments.  A diagnosis of lumbosacral strain syndrome was 
recorded during the 1990s, including in February 1997, and it 
was noted at that latter time that the veteran had back pain 
status post Vietnam injury when he was thrown from a truck.   

The veteran underwent a VA examination in June 1997.  History 
obtained at that time included the onset of back pain during 
service following injuries sustained when he was thrown 30 to 
40 yards after the vehicle he was driving in ran over a mine 
and the mine exploded.  He indicated that he had had 
recurrent back pain ever since, with the worst episode 
occurring in 1986 when he was treated in an emergency room.  
Upon examination of the veteran's back in June 1997, the 
examiner noted the veteran to have increased pain with 
flexion and extension and increased weakness and 
fatigability.  X-rays of the lumbosacral spine taken in 
conjunction with the examination showed moderate to severe 
degenerative disc disease.  The clinical diagnosis was also 
moderate to severe degenerative disc disease, and the 
examiner noted a status post mine explosion in Vietnam.  

Dale R. Fluegel, D.C., wrote in February 1998 that the 
veteran was seen for acute onset of low back pain after a 
late night of working at a desk.  The veteran reportedly had 
low back pain without radiculopathy and was diagnosed with 
severe lumbar sprain/strain.  A lumbar corset was prescribed.

The medical evidence clearly establishes that the veteran has 
a current low back disability.  Further, his testimony of 
sustaining an injury in service is deemed credible for 
purposes of well grounding his claim.  Finally, the recently 
dated VA and private medical records noting a low back 
disorder status post injury in Vietnam serves to make the 
veteran's claim plausible as there is some indication of the 
contended causal link. 

The Board notes that the veteran has submitted photographs of 
an armored vehicle and a November 1968 telegram.  While the 
photographs do not show the veteran's injuries and the 
telegram is silent as to a back injury, the incident in 
question is not in dispute.  While the service medical 
records show no back injury or disability, the Board finds 
the veteran's testimony concerning the injuries he sustained 
while on active duty to be credible.  There is also ample 
medical evidence to show a current diagnosis of a back 
disability.  However, in reviewing the post-service medical 
evidence on file, back complaints are not evident until 1986 
and, in reviewing that evidence, it is apparent that the 
veteran's back pain began 2 to 3 weeks earlier, and no 
diagnosis was recorded.  In fact, a diagnosis of a back 
disability is not apparent until the 1990s.  While private 
and VA physicians have noted the veteran's history of an 
inservice back injury in rendering the diagnosis of a back 
disability, neither examiner reviewed the evidence in the 
claims file.  A review of that evidence shows that the 
veteran's separation examination was negative for any 
pertinent complaints or clinical findings; clinical 
evaluation of the spine and musculoskeletal system at that 
time was normal.  Dr. Parsley's 1997 opinion did not show any 
relationship between the veteran's back condition and his 
service except to repeat the veteran's medical history.  
Again, there is no indication that the doctor reviewed the 
veteran's claims file.  While an examiner can render a 
current diagnosis based upon his examination of the veteran, 
the Court has held that, without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  The Court has also held that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  This recently dated evidence 
simply contains a self-reported history from the veteran 
which was recorded by the medical examiner, unenhanced by any 
additional medical comment by that examiner.  To the extent 
that such evidence can be construed as providing the 
contended causal link, it is outweighed by the normal 
separation examination, which is far more probative as to 
whether the veteran had sustained a chronic back disability 
as the result of an inservice injury, by virtue of the fact 
that the examination was performed within weeks of the 
injury, whereas the post-service examinations noting the 
history of the injury were performed almost 30 years later.  
A chronic back disability was not even apparent in 1986, when 
the veteran was treated for an episode of acute back pain.  
The recent examiners did not have access to the normal 
separation examination report or the medical record dated in 
1986 indicating back pain beginning at work 2 to 3 weeks 
earlier. 

In summary, while the Board is not questioning the fact that 
the veteran had back pain following the inservice mine 
explosion, the preponderance of the evidence is against a 
finding that the veteran's back disability, first diagnosed 
many years after service, is causally linked to that incident 
of service.  It is apparent that whatever residual back 
symptoms he had following the inservice accident must have 
resolved, as evidenced by the fact that he did not complain 
of back pain upon his separation examination and a clinical 
evaluation of his back at that time was normal.  38 C.F.R. 
§ 3.303.  Moreover, he did not indicate that he had had 
longstanding back problems when he was evaluated for back 
pain of relatively short duration in 1986, which was 
apparently work-related.  While the veteran may believe that 
his current back disability is etiologically related to the 
injury in service, being a layman, he is not competent to 
give an opinion regarding medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise permit favorable resolution of the 
appeal as to this issue.

II.  Left Knee Disorder

As discussed above, the veteran asserts that he sustained a 
left knee injury when his vehicle ran over a mine in Vietnam.  
He contends that he is still experiencing difficulties with 
his left knee and that, therefore, service connection should 
be established for the left knee disorder.

As discussed above, in order to establish service connection 
for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991).  In 
making a claim for service connection, however, the veteran 
has the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).
A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
court's case log, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

Service medical records here are devoid of complaint, 
treatment or diagnosis of a left knee problem while in 
service.  The veteran did submit a telegram from the 
Secretary of the Army dated November 1968 that stated that 
the veteran had sustained a left knee laceration when the 
veteran's vehicle hit a hostile mine.  Also, the veteran has 
submitted photographs taken at time of the accident that show 
the disabled military vehicle.  The veteran is not in the 
photographs and the photographs do not show the extent of the 
veteran's injuries.
The veteran underwent a VA examination in June 1997.  The 
examiner recorded the veteran's history of sustaining a knee 
injury when his armored vehicle ran over a mine in Vietnam.  
The veteran reported that he suffered a minor laceration to 
his left knee.  The examiner noted, however, that the veteran 
had no significant knee complaints at the time of the 
examination.  Examination of the veteran's extremities 
revealed 5 of 5 musculoskeletal strength, deep tendon 
reflexes were intact and equal bilaterally and the veteran 
had palpable peripheral pulses.  There were no notable scars 
to include the knee joint.  The only diagnosis was moderate 
to severe degenerative disc disease; there was no diagnosis 
of a left knee disability and it was specifically noted that 
there were no scars.

The rest of the treatment notes here describe the veteran's 
private treatment.  However, a careful review of the evidence 
does not show that the veteran has received treatment for a 
left knee disorder.  Dr. Fluegel treated the veteran for low 
back pain in February 1998.  The veteran was treated for 
severe lumbar sprain/strain in May 1986.  Medical treatment 
records from Dr. Parsley from March 1989 to February 1997 
also describe the veteran's ongoing treatment for low back 
strain.  The veteran did not complain of any left knee 
disorder during that time.  In May 1986, the veteran 
presented to a hospital complaining of back pain.

The record does not show that the veteran has a currently 
diagnosed left knee disorder.  Neither the private or VA 
records have diagnosed the veteran with a left knee disorder.  
The Board notes that, assuming for the sake of argument, even 
if the veteran was diagnosed with a left knee disorder, there 
is no medical evidence linking such disorder to the injury 
sustained in service.  The veteran himself has testified that 
his current disorder is related to the accident in service.  
However, the Board notes that where the issue is one of 
medical diagnosis or causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not indicate that the 
veteran possesses the medical training and expertise 
necessary to render a cause or diagnosis of his disability, 
his lay statements alone cannot serve as a sufficient 
predicate upon which to find his claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.


ORDER

Service connection for a low back disorder is denied.

Service connection for a left knee disorder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

